Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 1, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148156                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148156
                                                                   COA: 312889
                                                                   Saginaw CC: 11-035390-FH
  DENNIS LEE MATZKE,
            Defendant-Appellant.

  _________________________________________/

         By order of January 31, 2014, the application for leave to appeal the November
  19, 2013 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v McKinley (Docket No. 147391). On order of the Court, the case having been
  decided on June 26, 2014, 496 Mich 410 (2014), the application is again considered, and
  it is DENIED, because we are not persuaded that the question presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 1, 2014
           s0924
                                                                              Clerk